DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 12/11/2020 is acknowledged and has been entered.  Claims 4-5, 12-13, and 17-20 have been cancelled.  Accordingly, claims 1-3, 6-11, 14-16, and 21-23 are pending and are under examination.
Priority
This application is a continuation of 14619422, filed 02/11/2015, which claims the benefit of 61938556, filed 02/11/2014.   
Claim interpretation
	Based on the support in the specification and drawings, it appears that only the immobilizing step requires the separation between the ADAs and the drugs to be maintained, because the determining step appears to utilize drugs binding ADAs.  Moreover, the claim requires determining the presence or absence of the ADA and not measuring every ADA.
   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-11, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdage et al., An Affinity Capture Elution (ACE) assay for detection of anti-drug antibody to monoclonal antibody therapeutics in the presence of high levels of drug, Schutzer (U.S. 5,187,065) (Issue Date: Feb. 16, 1993).
With respect to claims 1 and 21, Bourdage, throughout the reference and especially at abstract and 10-15 teaches a method for determining the presence of absence of an anti-drug antibody in a sample, the method comprising contacting the sample with an excess amount of drug (binding the sample to a ELISA plate containing the drugs; moreover, the sample contains drugs (see 10 at ACE assay); furthermore page 10-11 teaches that there is excess free drug, which was later removed), to which the ADA binds to saturate to form drug/ADA complexes, precipitating the drug and ADA complexes (precipitation via the first affinity assay-10 at ACE assay), contacting the precipitate with a solution  (acetic acid) to dissociate the drug/ADA complexes, thereby forming dissociated drugs and dissociated ADAs, immobilizing the dissociated ADAs on a substrate (Nunc Maxisorp 96 microplates) under conditions where dissociation of the ADA and drugs is maintained (the drug present in solution after acid treatment were washed away before the ADA were bound and therefore are not in the solution added to the plates), and determining if the ADA is present or absent in the sample.
Bourdage does not teach precipitating with PEG or using base.
However, Schutzer, throughout the reference and especially at abstract, 2:1-55, 12:40-45, and claims 1 and 5, teaches a similar method of detecting antibodies in serum by first precipitating the immune complexes with PEG and teaches that it is preferred out of all the precipitation methods and that it is used for detecting immune complexes because it requires less manipulation of the material and was successfully used to analyze immune complexes.  Moreover, Schutzer at 6:20-35 teaches using either acid or base to dissociate immune complexes.  A base is naturally either inorganic or organic.
prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used PEG and a base, as taught by Schutzer, in the method of Bourdage.
One of ordinary skill in the art would have been motivated to have used PEG and a base, as taught by Schutzer, in the method of Bourdage, because using affinity capture and PEG are both methods of precipitation, and Schutzer teaches that using PEG is preferred out of all the precipitation methods, requires less manipulation of the material, and was successfully used to analyze immune complexes.  One of ordinary skill in the art would be motivated to use base, as it has the same effect as acid.
One of ordinary skill in the art would have a reasonable expectation of success, because using PEG to precipitate an immune complex is routine and because Schutzer teaches a similar method of precipitating an immune complex and that either acid or base can be used. 
With respect to claim 2, Bourdage at 11 teaches contacting the immobilized ADA with a drug labeled with a detectable label (HRP and substrate) and determining the presence or absence of said detectable label, to thereby determine the presence or absence of ADA in the sample.
With respect to claim 6, Bourdage at 11 teaches using Nunc Maxisorp 96 microplates as a substrate.  These plates are naturally made of a polymeric material.
With respect to claim 7, Bourdage at 11 teaches that the detectable label is HRP (an enzyme) and TMB (which is an enzymatic substrate).
With respect to claim 8, Bourdage at abstract and 16 teaches using an antibody as a drug.
With respect to claim 9, Bourdage at 15 teaches using humanized antibodies and therefore modified to be less immunogenic then drugs in unmodified forms.

With respect to claim 11, Schutzer at 12:40-60 teaches that the sample is contacted with PEG at a concentration of 7%.
With respect to claim 14, Bourdage at abstract and 16 teaches using this assay when the sample contains the drug.
With respect to claim 15, Bourdage at 11 teaches immobilizing the drug on the substrate (coating with the drug) before the step of immobilizing the ADA on the substrate.
With respect to claim 16, Bourdage at 15 teaches that therapeutic antibodies and anti-drug antibodies are present in the blood. Moreover, Schutzer at claim 3 teaches serum, which is a form of blood commonly used to test analytes and therefore is obvious.
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdage et al., An Affinity Capture Elution (ACE) assay for detection of anti-drug antibody to monoclonal antibody therapeutics in the presence of high levels of drug, Journal of Immunological Methods 327 (2007) 10–17 (IDS entered) in view of Schutzer (U.S. 5,187,065) (Issue Date: Feb. 16, 1993), as applied to claim 1 or 2, and further in view of MSD Technology Platform, 2013, 16 pages, retrieved from https://www.mesoscale.com/~/media/files/brochures/techbrochure.pdf on 1/29/2016.  This rejection will be used to address the elected species.
With respect to claims 3 and 6, as explained above, Bourdage and Schutzer teach all limitations of claim 1 and teach using a polystyrene plate.
Bourdage and Schutzer do not teach using a high bind carbon plate.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used high bind carbon plate, as taught by MSD, in the method of Bourdage, as modified by Schutzer.
One of ordinary skill in the art would have been motivated to have used high bind carbon plate, as taught by MSD, in the method of Bourdage, as modified by Schutzer, because Bourdage teaches polystyrene and  MSD teaches that the high bind carbon plate binds 10X more protein then polystyrene.  One of ordinary skill in the art would be motivated to use it as it binds more protein.
One of ordinary skill in the art would have a reasonable expectation of success, because MSD demonstrates successful use of the carbon plate.
With respect to claim 7, MSD at 4 teaches using electrochemiluminescence and teaches that electrochemiluminescence has higher signal to noise ratio, low background, ability to not use wash steps, stable non-radioactive labels, and eliminates problems with quenching.  One of ordinary skill in the art would be motivated to use electochemiluminescence for all these advantages.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdage et al., An Affinity Capture Elution (ACE) assay for detection of anti-drug antibody to monoclonal antibody therapeutics in the presence of high levels of drug, Journal of Immunological Methods 327 (2007) 10–17 (IDS entered) in view of Schutzer (U.S. 5,187,065) (Issue Date: Feb. 16, 1993), as applied to claim 1, and further in view of Hyman (US5384240).  

However, Hyman, throughout the reference and especially 3:60-4:60 teaches using a base such as sodium hydroxide (an inorganic base) to dissociate antigen and antibody complexes.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used sodium hydroxide, as taught by Hyman, in the method of Bourdage, as modified by Schutzer.
One of ordinary skill in the art would have been motivated to have used sodium hydroxide, as taught by Hyman, in the method of Bourdage, as modified by Schutzer, because Schutzer teaches using a base and Hyman teaches that a base that can be used for dissociating antibody antigen complexes is sodium hydroxide.
One of ordinary skill in the art would have a reasonable expectation of success, because Hyman teaches that a base that can be used for dissociating antibody antigen complexes is sodium hydroxide.
With respect to claim 22, Hyman at 3:60-4:60 teaches using molarities (0.01 M to 10 M) that overlap with the claimed range and render the claimed range obvious.  In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/11/2020, with respect to the rejection under 35 U.S.C. 103(a).have been fully considered and are not persuasive.  Applicant argues that Bourdage does not teach immobilizing under conditions where the drug and ADA are dissociated; however, the drug present in solution after acid treatment were washed away before the ADA were bound and therefore are not in the solution added to the plates and immobilized on the plates.  Applicant clearly does not mean that the antibodies will bind to any drugs, as this contradicts the specification and drawings (Fig. 1, etc).The acid eluted ADA is separated from the claimed drug through washing and therefore is not in a condition to bind to that eluted drug.  Applicant argues that their invention is without neutralization; however, Applicant does not claim no neutralization. The dependent claims are not argued independently.

The double patenting rejection is withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641